DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 2, 4, 5, 8-11, 13, 14, and 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bau et al (pub # 20160259432) in view of Zwinger et al (pub # 20090306920) and further in view of Heo et al (pub # 20140075226).

Consider claim 1. Bau et al teaches an electronic device (Fig. 2 and paragraph 0016, device 230). comprising: 
an electromagnetic (EM) sensor module; (paragraph 0017, electrodes for detecting and receiving EMI signals, thus an EM sensor module).
a memory operationally connected to the EM sensor module; (See at least paragraph 0046, data store).
and a processor operationally connected to the EM sensor module, (paragraph 0018 and Fig. 2, signal processing 250). 
wherein the EM sensor module is configured to: 
detect an electromagnetic signal around the electronic device using the antenna module, (Fig. 2 and paragraph 0016, detecting EMI signals 220 from device 210).
determine whether the electromagnetic signal is a valid signal transmitted from at least one external electronic device, (See at least paragraph 0016, EMI signals received may be used to identify the device emitting the EMI, thus determining whether the signal is a valid signal from at least one external device).
or is invalid data caused by an environmental noise component in an environment where there is no external electronic device around, and based on the electromagnetic signal being the valid signal, (See at least paragraph 0020, Certain frequencies may be identified as noise, either during this point or any other suitable point (such as a filtering stage) in the signal processing. In particular embodiments, a particular frequency range may be analyzed. For example, signals in 1 to 600 kHz, 600 to 1200 kHz, or 1 to 1200 kHz may be analyzed. In particular embodiments, signals outside of the frequency may be ignored or filtered, for example by using filter 320 of FIG. 3). 
and based on the electromagnetic signal being the valid signal, and send electromagnetic detection data related to all or at least part of the electromagnetic signal to the processor. (paragraph 0028, the processing device may apply processing to all received signals (e.g., all signals in the entire bandwidth), and then focus processing resources on particular bandwidths of interest once EMI signals in those bandwidths are identified.)
and a wakeup signal for awaking the processor in a sleep mode to the processor. (paragraph 0055, a device's circuitry, such as transducer circuitry, may be used to encode and transmit messages in EMI signals to device 230. For example, state changes in circuitry (such as turning on or off, or entering a sleep mode) create a change in the detected EMI signal).

It is admitted that Bau et al does not specifically disclose an antenna module electrically connected to the EM sensor module configured to detect a unique signal corresponding to an electromagnetic interference created by an external device.  However Zwinger et al in at least paragraph 0045 discloses an electronic device comprising antennas 118 for receiving EMI signals, thus an antenna module.  Therefore it would have been obvious to one of ordinary skill in the art to combine the antenna module of Zwinger et al with the electronic device of Bau et al in order to increase the quality and reproducibility of the received EMI signals (Zwinger et al paragraph 0035).

Bau et al in view of Zwinger et al does not specifically disclose while the processor is in a sleep mode.  However Heo et al in at least abstract discloses a method of waking up a main processor in a low power or ultra-low power device.  The method uses an interrupt-type sensor to monitor changes in the ambient environment of the device and then awakens the main processor in response detecting said change in ambient environment.  Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of awakening a processor that is in a sleep mode as disclosed by Heo et al with the system and method of Bau et al in view of Zwinger et al to thereby reduce battery power utilized by the portable devices and facilitate a return of the electronic device to operation from a sleep mode (Heo et al paragraph 0003).

Consider claim 11. Bau et al teaches  a method for controlling an electronic device (Fig. 2 and paragraph 0016, device 230).
including an electromagnetic (EM) sensor module, (paragraph 0017, electrodes for detecting and receiving EMI signals, thus an EM sensor module).
the method comprising: 
detecting an electromagnetic signal around the electronic device using an antenna module; Fig. 2 and paragraph 0016, detecting EMI signals 220 from device 210).
determining whether the electromagnetic signal is a valid signal from at least one external electronic device; (See at least paragraph 0016, EMI signals received may be used to identify the device emitting the EMI, thus determining whether the signal is a valid signal from at least one external device).
 or is invalid data caused by an environmental noise component in an environment where there is no external electronic device around; and based on the electromagnetic signal being a valid signal, (See at least paragraph 0020, Certain frequencies may be identified as noise, either during this point or any other suitable point (such as a filtering stage) in the signal processing. In particular embodiments, a particular frequency range may be analyzed. For example, signals in 1 to 600 kHz, 600 to 1200 kHz, or 1 to 1200 kHz may be analyzed. In particular embodiments, signals outside of the frequency may be ignored or filtered, for example by using filter 320 of FIG. 3). 
and sending electromagnetic detection data related to all or at least part of the electromagnetic signal to a processor. (paragraph 0028, the processing device may apply processing to all received signals (e.g., all signals in the entire bandwidth), and then focus processing resources on particular bandwidths of interest once EMI signals in those bandwidths are identified.)
and a wakeup signal for awaking a processor in a sleep mode to the processor (paragraph 0055, a device's circuitry, such as transducer circuitry, may be used to encode and transmit messages in EMI signals to device 230. For example, state changes in circuitry (such as turning on or off, or entering a sleep mode) create a change in the detected EMI signal).

It is admitted that Bau et al does not specifically disclose an antenna module.  However Zwinger et al in at least paragraph 0045 discloses an electronic device comprising antennas 118 for receiving EMI signals, thus an antenna module.  Therefore it would have been obvious to one of ordinary skill in the art to combine the antenna module of Zwinger et al with the electronic device of Bau et al in order to increase the quality and reproducibility of the received EMI signals (Zwinger et al paragraph 0035).

Bau et al in view of Zwinger et al does not specifically disclose while the processor is in a sleep mode.  However Heo et al in at least abstract discloses a method of waking up a main processor in a low power or ultra-low power device.  The method uses an interrupt-type sensor to monitor changes in the ambient environment of the device and then awakens the main processor in response detecting said change in ambient environment.  Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of awakening a processor that is in a sleep mode as disclosed by Heo et al with the system and method of Bau et al in view of Zwinger et al to thereby reduce battery power utilized by the portable devices and facilitate a return of the electronic device to operation from a sleep mode (Heo et al paragraph 0003).


Consider claim 20. Bau et al teaches an electronic device (Fig. 2 and paragraph 0016, device 230). comprising: 
an electromagnetic (EM) sensor module configured to detect a unique signal corresponding to an electromagnetic interference created by an external electronic device; (paragraph 0017, electrodes for detecting and receiving EMI signals, thus an EM sensor module).
a memory operationally connected to the EM sensor module; (See at least paragraph 0046, data store).
and a processor operationally connected to the EM sensor module, (paragraph 0018 and Fig. 2, signal processing 250). 
wherein the EM sensor module is configured to: 
detect an electromagnetic signal around the electronic device using the antenna module, (Fig. 2 and paragraph 0016, detecting EMI signals 220 from device 210).
determine whether the electromagnetic signal is a valid signal transmitted from at least one external electronic device, (See at least paragraph 0016, EMI signals received may be used to identify the device emitting the EMI, thus determining whether the signal is a valid signal from at least one external device).
or is invalid data caused by an environmental noise component in an environment where there is no external electronic device around, (See at least paragraph 0020, Certain frequencies may be identified as noise, either during this point or any other suitable point (such as a filtering stage) in the signal processing. In particular embodiments, a particular frequency range may be analyzed. For example, signals in 1 to 600 kHz, 600 to 1200 kHz, or 1 to 1200 kHz may be analyzed. In particular embodiments, signals outside of the frequency may be ignored or filtered, for example by using filter 320 of FIG. 3). 
and based on the electromagnetic signal being a valid signal: 
transmit electromagnetic detection data related to all or at least part of the electromagnetic signal to a server, (See at least paragraph 0047, wherein Bau et al teaches identifying the EMI signals from the external devices by either referring to data already stored on the device 230 or data stored on a server device, thus transmitting data to a server). 
receive an identification result on the electromagnetic signal from the server, (paragraph 0047).
and provide the processor with the identification result on the electromagnetic signal. (paragraph 0047).
It is admitted that Bau et al does not specifically disclose an antenna module electrically connected to the EM sensor module.  However Zwinger et al in at least paragraph 0045 discloses an electronic device comprising antennas 118 for receiving EMI signals, thus an antenna module.  Therefore it would have been obvious to one of ordinary skill in the art to combine the antenna module of Zwinger et al with the electronic device of Bau et al in order to increase the quality and reproducibility of the received EMI signals (Zwinger et al paragraph 0035).

Bau et al in view of Zwinger et al does not specifically disclose while the processor is in a sleep mode.  However Heo et al in at least abstract discloses a method of waking up a main processor in a low power or ultra-low power device.  The method uses an interrupt-type sensor to monitor changes in the ambient environment of the device and then awakens the main processor in response detecting said change in ambient environment.  Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of awakening a processor that is in a sleep mode as disclosed by Heo et al with the system and method of Bau et al in view of Zwinger et al to thereby reduce battery power utilized by the portable devices and facilitate a return of the electronic device to operation from a sleep mode (Heo et al paragraph 0003).

Consider claim 2. Bau et al further teaches The electronic device of claim 1, wherein the electromagnetic detection data are time domain data generated by processing the electromagnetic signal or frequency domain data generated by performing Fast Fourier Transform (FFT) on the time domain data. (paragraph 0020, fast Fourier transform (FFT)). Consider claims 4 and 13. Bau et al further teaches The electronic device of claim 1, wherein the EM sensor module is configured to: 
acquire normalized data by applying a designated normalization function to the electromagnetic detection data; (paragraph 0023, data may be normalized and filtered).
compare the normalized data with a predetermined threshold; (paragraph 0046, functionality may be provided by comparing received signals or aspects of received signals to reference data in a data store associating functionality with particular EMI signals or particular aspects of those signals).
and determine whether the electromagnetic signal is a valid signal from the at least one external electronic device based on a result of the comparison. (paragraph 0047, The receiving device (or any other suitable computing device) may then correlate the signals with the identified device).Consider claims 5 and 14. Bau et al further teaches The electronic device of claim 4, wherein the EM sensor module is configured to determine that the electromagnetic signal is a valid signal based on the normalized data being greater than the predetermined threshold value. (paragraph 0046).Consider claims 8 and 17. Bau et al further teaches The electronic device of claim 1, wherein the EM sensor module is configured to: divide the electromagnetic detection data by a predetermined unit of frequency interval; compare divided electromagnetic detection data with corresponding threshold values; and determine that the electromagnetic signal is a valid signal from the at least one external electronic device based on a result of the comparison. (See at least paragraph 0028, device 230 (or any other suitable processing device) may process signals received from user 240 at pre-determined intervals, such as every second. In particular embodiments, the processing device may sample more frequently after one or more EMI signals of interest are detected. In particular embodiments, the processing device may apply processing to all received signals (e.g., all signals in the entire bandwidth), and then focus processing resources on particular bandwidths of interest once EMI signals in those bandwidths are identified and paragraph 0046, functionality may be provided by comparing received signals or aspects of received signals to reference data in a data store associating functionality with particular EMI signals or particular aspects of those signals .).Consider claims 9 and 18. Bau et al further teaches The electronic device of claim 8, wherein the EM sensor module is configured to determine that the electromagnetic signal is a valid signal based on at least one segment of the electromagnetic detection data being greater than a corresponding threshold value. (See at least paragraphs 0028 and 0046).Consider claims 10 and 19. Bau et al further teaches The electronic device of claim 1, wherein the EM sensor module is activated based on a state of the electronic device or a predetermined condition related to the electronic device. (paragraph 0055, a device's circuitry, such as transducer circuitry, may be used to encode and transmit messages in EMI signals to device 230. For example, state changes in circuitry (such as turning on or off, or entering a sleep mode) create a change in the detected EMI signal).
Allowable Subject Matter
8.  	Claims 6, 7, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Consider claim 6. The prior art of record does not teach or render obvious The electronic device of claim 1, wherein the EM sensor module is configured to: acquire at least two normalized data by applying at least two corresponding normalization functions to the electromagnetic detection data; compare the at least two normalized data with corresponding threshold values; and determine whether the electromagnetic signal is a valid signal from at least one external electronic device based on a result of the comparison. 

Claim 15 is allowed for the same reason as given above for claim 6.

Claims 7 and 16 are objected to due to their dependency from claims 6 and 15 respectively.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624       


/MARK EDWARDS/Primary Examiner, Art Unit 2624